Per Curiam.
The sole issue in this land use appeal is whether the named defendant, the planning and zoning commission of the town of Middlefield, had the authority to deny the special permit application filed by the plaintiff, Whisper Wind Development Corporation, even though the plaintiffs application complied with the technical requirements of the permit regulations. In Whisper Wind Development Corp. v. Planning *177& Zoning Commission, 32 Conn. App. 515, 630 A.2d 108 (1993), the Appellate Court affirmed the judgment of the trial court dismissing the plaintiff’s appeal. The Appellate Court agreed with the defendant’s contention that, in the case of a special permit, zoning regulations may authorize a planning and zoning commission to deny an application on the basis of enumerated general considerations such as public health, safety and welfare. Id., 519-22. We granted the plaintiff’s petition for certification to appeal this question of regulatory authority.1
After examining the record on appeal, and after considering the briefs and arguments of the parties, we conclude that the judgment of the Appellate Court must be affirmed. The issue on which we granted certification was properly resolved in the thoughtful and comprehensive majority opinion of the Appellate Court. It would serve no useful purpose for us to repeat the discussion therein contained. Cf. Board of Education v. State Board of Education, 228 Conn. 433, 436, 636 A.2d 378 (1994); Stankiewicz v. Zoning Board Of Appeals, 211 Conn. 76, 78, 556 A.2d 1024 (1989); State v. Leonard, 210 Conn. 480, 481, 556 A.2d 611 (1989).
The judgment of the Appellate Court is affirmed.

 We granted the plaintiffs petition for certification to appeal limited to the following issue: “Was the Appellate Court correct in concluding that the trial court properly determined that the plaintiff's failure to meet the general health, safety and welfare requirements set forth in the town’s zoning regulations provided an adequate basis for the defendant’s denial of a special permit application, even though the plaintiff’s application complied with all of the technical requirements of the regulations applicable to special permits?” Whisper Wind Development Corp. v. Planning & Zoning Commission, 227 Conn. 929, 632 A.2d 706 (1993).